Title: To Thomas Jefferson from John F. Mercer, 24 October 1801
From: Mercer, John F.
To: Jefferson, Thomas


Dear Sir
Annapolis Oct. 24th. 1801—
It is with great regret that we have given up the hopes of seeing yourself & Mr. Madison at West River, but concluding at length that your promise had escaped yr. Memory, Mrs. Mercer took her departure to pay an annual visit to Balto. & I shall rejoin my better half in a day or two,—I shall however promise myself that before the session you find leisure to [seize?] a day or two with the oldest friend you have in state of Maryland, & certainly one not less sincere in his Attachment.—
With the highest respect yr Ob. Sr.
John F. Mercer
